Citation Nr: 1441333	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-21 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for left shoulder disability.

2.  Entitlement to service connection for right shoulder disability.
 
3.  Entitlement to service connection for skin disability, to include as due to asbestos exposure.
 
4.  Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from February 1981 to January 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction was subsequently transferred to the RO in North Little Rock, Arkansas.

In September 2011, a travel Board hearing was held before an Acting Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is of record.  

This case was before the Board in March 2012 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In August 2014, the Board sent the Veteran a letter informing him that the Acting VLJ who presided at his hearing in September 2011 is no longer employed by the Board and asking him if he wished to attend another hearing before a VLJ who would render a determination in his case.  In correspondence received by the Board later that month, the Veteran indicated that he wished to attend a videoconference hearing before the Board at the RO.  This hearing has not yet been scheduled.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



